Citation Nr: 0532883	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  97-13 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a disc condition.

2.  Entitlement to service connection for major depression, 
as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served in the United States Army National Guard 
from August 1978 to September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1997 and November 1999 rating 
decisions of the Department of Veterans' Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.  The April 1997 decision, in pertinent part, denied 
service connection for a disc condition.  The November 1999 
decision, in pertinent part, denied service connection for 
major depression with psychotic features as secondary to the 
service-connected disability of traumatic costochondritis 
with recalcitrant pain.

In September 2004 the Board remanded the veteran's claims for 
further development.  After the requested development was 
completed the RO again denied the veteran's claims for 
service connection for a disc condition and major depression, 
as secondary to service-connected disability.


REMAND

In the September 2004 Board remand, it was noted that there 
may be outstanding evidence pertinent to the veteran's 
claims.  It appears the veteran was in receipt of Social 
Security disability benefits but records from the Social 
Security Administration (SSA) were not associated with the 
claims folder.  The September 2004 remand noted that those 
records may contain relevant evidence and that they had not 
been requested.  The Board's September 2004 remand failed to 
ask the RO to obtain the veteran's SSA records in an action 
paragraph.

The Board notes that the text of a VA Mental Disorders 
examination report dated in July 2003 showed that the veteran 
stated that he began receiving Social Security 



benefits in 1999.  However, any decision from the SSA, and 
the medical reports supporting the decision, are not 
currently contained in the claims file.  On remand, the RO 
should attempt to obtain the SSA's records.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

In light of the foregoing, and to ensure that the VA fully 
assists the veteran in substantiating his claim, this claim 
is REMANDED for the following evidentiary development.

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the Social Security 
Administration to provide copies of any 
decision rendered by that agency on the 
appellant's claim for disability 
benefits, and the medical records relied 
on in arriving at that decision.  

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
appellant, she should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

